Case 21-10461-JTD   Doc 65   Filed 03/16/21   Page 1 of 10
Case 21-10461-JTD   Doc 65   Filed 03/16/21   Page 2 of 10




                    Exhibit A
                                                                     Case 21-10461-JTD                         Doc 65              Filed 03/16/21               Page 3 of 10
                                                                                                                         Exhibit A
                                                                                                                   Served via First-Class Mail




                              Name                                       Attention                                   Address 1                                 Address 2                   Address 3             City         State       Zip      Country
    AGENCY FOR HEALTH CARE ADMINISTRATION                                                      2727 MAHAN DRIVE                                                                                          TALLAHASSEE          FL      32308
    AIQ FINANCIAL, LLC                                                                         1005 OAK CREEK ROAD                                                                                       RALEIGH              NC      27615
    ALABAMA DEPARTMENT OF REVENUE                                                              50 NORTH RIPLEY STREET                                                                                    MONTGOMERY           AL      36104
    ALABAMA MEDICAID                                       C/O LEGAL DEPT                      501 DEXTER AVENUE                                                                                         MONTGOMERY           AL      361034
    ALABAMA OFFICE OF THE ATTORNEY GENERAL                                                     501 WASHINGTON AVE                                                                                        MONTGOMERY           AL      36104
    ALABAMA STATE TREASURY                                 UNCLAIMED PROPERTY DIVISION         RSA UNION BLDG 100 N UNION ST STE 636                                                                     MONTGOMERY           AL      36104
    ANGELA RUCKH, AS RELATOR FOR THE UNITED STATES OF      C/O KELLOGG HANSEN TODD FIEGL &     ATTN BRADLEY OPPENHEIMER, DEREK HO, SILVIJA
    AMERICA                                                FREDERICK, PLLC                     STRIKIS, JAMES WEBSTER III & JOSEPH HALL          1615 M ST NW STE 400                                    WASHINGTON           DC      20036
    ARKANSA SOFFICE OF THE ATTORNEY GENERAL                                                    323 CENTER ST                                     STE 200                                                 LITTLE ROCK          AR      72201
    ARKANSAS AUDITOR OF STATE                                                                  UNCLAIMED PROPERTY DIVISION                       1401 W CAPITOL AVE, STE 325                             LITTLE ROCK          AR      72201
    ARKANSAS DEPARTMENT OF FINANCE AND ADMINISTRATION      CORPORATION INCOME TAX OFFICE       LEDBETTER BUILDING                                1816 W 7TH ST, RM 2250                                  LITTLE ROCK          AR      72201
    ARKANSAS DIVISION OF MEDICAL SERVICES                  DEPARTMENT OF HUMAN SERVICES        P. O. BOX 1437, SLOT S401                         DONAGHEY PLAZA SOUTH                                    LITTLE ROCK          AR      72203-1437
    ASCENTIUM CAPITAL LLC                                                                      23970 HWY 59 N                                                                                            KINGWOOD             TX      77339
    BERTHA OWSLEY, AS EXECUTRIX OF THE ESTATE OF MANIS
    OWSLEY                                                 C/O MORGAN & MORGAN                 ATTN: TYLER KOCH, ESQ.                            333 WEST VINE STREET               STE 1200             LEXINGTON            KY      40507
                                                           ATTN: ALLAN PARVEY, ESQ. & CARLOS
    BRYAN FIKE AS PR OF THE ESTATE OF ROBERT FIKE          CAVENAGO, III, ESQ.                 2069 FIRST STREET                                                                                         FORT MYERS           FL      33993
    CALIFORNIA DEPARTMENT OF HEALTH CARE SERVICES          WILL LIGHTBOURNE?, DIRECTOR         P.O. BOX 997413, MS 0000                                                                                  SACRAMENTO           CA      95899-7413
    CALIFORNIA DEPARTMENT OF TAX AND FEE ADMINISTRATION    P.O. BOX 942879                     P.O. BOX 942879                                                                                           SACRAMENTO           CA      94279
    CALIFORNIA OFFICE OF THE ATTORNEY GENERAL                                                  PO BOX 944255                                                                                             SACRAMENTO           CA      94244-2550
    CALIFORNIA STATE CONTROLLER                                                                UNCLAIMED PROPERTY DIVISION                       10600 WHITE ROCK RD, STE 141                            RANCHO CORDOVA       CA      95670
    CALIFORNIA TAX SERVICE CENTER                          FRANCHISE TAX BOARD                 PO BOX 942857                                                                                             SACRAMENTO           CA      94257-0500
    CENTERS FOR MEDICARE                                   & MEDICAID SERVICES                 7500 SECURITY BLVD                                                                                        BALTIMORE            MD      21244
    CENTERS FOR MEDICARE AND MEDICAID SERVICES (CMS)       C/O LEGAL DEPT                      7500 SECURITY BLVD                                                                                        BALTIMORE            MD      21244
    CIT FINANCE LLC                                                                            10201 CENTURION PARKWAY NORTH, SUITE 100                                                                  JACKSONVILLE         FL      32256
    CITY OF ROANOKE TREASURER                                                                  P.O. BOX 1451                                                                                             ROANOKE              VA      24007-1451
    CLAY COUNTY TAX COLLECTOR                                                                  P.O. BOX 218                                                                                              GREEN COVE SPRINGS   FL      32043
    CMS - REGION III - DELAWARE                            C/O LEGAL DEPT                      801 MARKET ST, SUITE 9400                                                                                 PHILADELPHIA         PA      19107-3134
    CMS - REGION III - MARYLAND                            C/O LEGAL DEPT                      801 MARKET ST, SUITE 9400                                                                                 PHILADELPHIA         PA      19107-3134
    CMS - REGION III - PENNSYLVANIA                        C/O LEGAL DEPT                      801 MARKET ST, SUITE 9400                                                                                 PHILADELPHIA         PA      19107-3134
    CMS - REGION III - VIRGINIA                            C/O LEGAL DEPT                      801 MARKET ST, SUITE 9400                                                                                 PHILADELPHIA         PA      19107-3134
    CMS - REGION III - WEST VIRGINIA                       C/O LEGAL DEPT                      801 MARKET ST, SUITE 9400                                                                                 PHILADELPHIA         PA      19107-3134
    CMS - REGION IV - ALABAMA                              C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - FLORIDA                              C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - GEORGIA                              C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - KENTUCKY                             C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - MISSISSIPPI                          C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - NORTH CAROLINA                       C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - SOUTH CAROLINA                       C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IV - TENNESSEE                            C/O LEGAL DEPT                      ATLANTA FEDERAL CENTER, 4TH FLOOR                 61 FORSYTH STREET, SW              SUITE 4T20           ATLANTA              GA      30303-8909
    CMS - REGION IX - CALIFORNIA                           C/O LEGAL DEPT                      90 7TH STREET, #5-300 (W)                                                                                 SAN FRANCISCO        CA      94103-6706
    CMS - REGION V - MINNESOTA                             C/O LEGAL DEPT                      233 NORTH MICHIGAN AVENUE, SUITE 600                                                                      CHICAGO              IL      60601
    CMS - REGION V - OHIO                                  C/O LEGAL DEPT                      233 NORTH MICHIGAN AVENUE, SUITE 600                                                                      CHICAGO              IL      60601
    CMS - REGION VI - ARKANSAS                             C/O LEGAL DEPT                      1301 YOUNG STREET, ROOM 714                                                                               DALLAS               TX      75202
    CMS - REGION VI - LOUISIANA                            C/O LEGAL DEPT                      1301 YOUNG STREET, ROOM 714                                                                               DALLAS               TX      75202
    CMS - WASHINGTON DC OFFICE                             C/O LEGAL DEPT                      THE HUBERT H. HUMPHERY BUILDING                   200 INDEPENDENCE AVE., S.W.                             WASHINGTON           DC      20001
    COMPTROLLER OF MARYLAND                                                                    301 W PRESTON ST                                                                                          BALTIMORE            MD      21201
    COMPTROLLER OF MARYLAND                                                                    UNCLAIMED PROPERTY                                80 CALVERT ST PO BOX 466                                ANNAPOLIS            MD      21404-0466
    CONINTLO LLC                                           ATTN: LEGAL DEPARTMENT              ONE GLEN PARK AVENUE, SUITE 101                                                                           TORONTO              ON      M6B 4M5    CANADA
                                                                                                                                                 ATTN DANIEL DIAS CHIEF CORPORATE
    CONSULATE HEALTH CARE                                  C/O LA VIE CARE CENTERS LLC         800 CONCOURSE PARKWAY SUITE 200                   COUNSEL                                                 MAITLAND             FL      32751
                                                           C/O SKADDEN ARPS SLATE MEAGHER                                                        ONE RODNEY SQUARE, 920 N. KING
    CPSTN OPERATIONS, LLC                                  & FLOM, LLP                         ATTN: CARL T. TULLSON                             STREET                                                  WILMINGTON           DE      19801
    CPSTN OPERATIONS, LLC                                  & FLOM, LLP                         ESQ.                                              155 NORTH WACKER DRIVE                                  CHICAGO              IL      60606-1720
    CT CORPORATION SYSTEM, AS REPRESENTATIVE               ATTN: SPRS                          330 N BRAND BLVD, SUITE 700                                                                               GLENDALE             CA      91203
    DC HEALTH                                                                                  899 NORTH CAPITOL STREET, NE                                                                              WASHINGTON           DC      20002
    DE LAGE LANDEN FINANCIAL SERVICES, INC.                                                    1111 OLD EAGLE SCHOOL ROAD                                                                                WAYNE                PA      19087
    DEKALB COUNTY TAX COMMISSIONER                                                             P.O. BOX 100004                                                                                           DECATUR              GA      30031-7004
    DEKALB COUNTY TAX COMMISSIONER                                                             PO BOX 100004                                                                                             DECATUR              GA      30031-7004
    DEKALB COUNTY TAX COMMISSIONER, COLLECTIONS DIVISION                                       P.O. BOX 100004                                                                                           DECATUR              GA      30031
    DELAWARE DEPARTMENT OF FINANCE                         OFFICE OF UNCLAIMED PROPERTY        PO BOX 8931                                                                                               WILMINGTON           DE      19899-8931
    DELAWARE DEPARTMENT OF JUSTICE                                                             CARVEL STATE OFFICE BUILDING                      820 N FRENCH STREET                                     WILMINGTON           DE      19801
                                                                                                                                                 DHSS HERMAN HOLLOWAY CAMPUS,
    DELAWARE MEDICAID & MEDICAL ASSISTANCE                                                     1901 N. DUPONT HIGHWAY                            LEWIS BUILDING                                          NEW CASTLE           DE      19720
    DELAWARE STATE TREASURY                                                                    820 SILVER LAKE BLVD., SUITE 100                                                                          DOVER                DE      19904
    DELL FINANCIAL SERVICES L.P.                                                               MAIL STOP-PS2DF-23 ONE DELL WAY                                                                           ROUND ROCK           TX      78682
    DERWENT & ASSOCIATES, PLLC                             ATTN: MARK E. DERWENT               5960 TAHOE DR., SE, SUITE 1O1                                                                             GRAND RAPIDS         MI      49546
                                                                                                                                                                                    1350 PENNSYLVANIA AVE,
    DISTRICT OF COLUMBIA                                                                       UNCLAIMED PROPERTY DIVISION                       OFFICE OF THE CFO                  NW STE 203             WASHINGTON         DC      20004
    DISTRICT OF COLUMBIA OFFICE OF TAX AND REVENUE         1101 4TH ST. SW # 270                                                                                                                           WASHINGTON         DC      20024



In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                                                                                                                            Page 1 of 4
                                                                       Case 21-10461-JTD                          Doc 65            Filed 03/16/21                  Page 4 of 10
                                                                                                                             Exhibit A
                                                                                                                    Served via First-Class Mail




                               Name                                        Attention                                Address 1                                      Address 2                  Address 3                  City   State      Zip       Country
    DOROTHY FLEMING BY AND THROUGH CYNTHIA MYERS,
    ATTORNEY-IN-FACT                                          C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    ELEMENT FINANCIAL CORP.                                                                     655 BUSINESS CENTER DRIVE                                                                                        HORSHAM        PA      19044
    ESTATE OF ANNIE RUTH HURLEY BY AND THROUGH THE PR,
    BARBARA HURLEY                                            C/O FARAH & FARAH                 ATTN: LAURENCE C. HUTTMAN, ESQ                    10 WEST ADAMS ST                                               JACKSONVILLE   FL      32202
    ESTATE OF AUDREY G. PARKER BY AND THROUGH GARY
    PARKER, PERSONAL REPRESENTATVE                            C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    ESTATE OF BEDIE FINLEY BY AND THROUGH ANN PATE
    PERSONAL REPRESENTATIVE                                   C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    ESTATE OF DOROTHY MENDOLA                                 C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    ESTATE OF FRANCES PAULINE HARPER BY JUDY ANN SILENCE,
    PR                                                        C/O MCHUGH FULLER LAW GROUP       ATTN: LANCE REINS, ESQ.                           97 ELIAS WHIDDON ROAD                                          HATTISBURG     MS      39402
    ESTATE OF GEORGIA ROSELEE WREN BY AND THROUGH
    FAYERAN L. NORMAN, PERSONAL REPRESENTATIVE                C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    ESTATE OF PORTER WILEY SR. BY AND THROUGH LILLIE WILEY,   C/O MENDES, REINS & WILANDER +
    PERSONAL REPRESENTATIVE                                   WILKES & MCHUGH                   4401 W. KENNEDY BLVD.                             SUITE 250                                                      TAMPA          FL      33609
    ESTATE OF SHEILA BALDREE BY AND THROUGH DOUGLAS
    STALLEY, PR                                               C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    ESTATE OF WAVER NASH BY AND THROUGH SADIE JANE
    BELLEMY, PR                                               C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    FC ENCORE BRADENTON, LLC                                                                    3500 LENOX ROAD NE , SUITE 510                                                                                   ATLANTA        GA      30326
    FC ENCORE GREEN COVE SPRINGS, LLC                                                           303 INTERNATIONAL CIRCLE SUITE 200                                                                               HUNT VALLEY    MD      21030
    FC ENCORE GREEN COVE SPRINGS, LLC & FC ENCORE PERRY,      C/O FERGUSON BRASWELL FRASER
    LLC                                                       KUBASTA P.C.                      ATTN: LEIGHTON AIKEN, ESQ.                        2500 DALLAS PARKWAY                  SUITE 600                 PLANO          TX      75093
    FC ENCORE GREEN COVE SPRINGS, LLC & FC ENCORE PERRY,      C/O SAUL EWING ARNSTEIN & LEHR
    LLC                                                       LLP                               ATTN: JOHN D. DEMMY, ESQ.                         1201 N. MARKET ST STE 2300           PO BOX 1266               WILMINGTON     DE      19899
    FC ENCORE PERRY, LLC                                                                        303 INTERNATIONAL CIRCLE SUITE 200                                                                               HUNT VALLEY    MD      21030
    FINANCIAL PACIFIC LEASING INC.                                                              PO BOX 4568                                                                                                      FEDERAL WAY    WA      98063
    FLORIDA AGENCY FOR HEALTH CARE ADMINISTRATION                                               2727 MAHAN DRIVE                                                                                                 TALLAHASSEE    FL      32308
    FLORIDA HEALTH CARE ASSOC                                                                   PO BOX 1459                                                                                                      TALLAHASSEE    FL      32302-1459
    FLORIDA OFFICE OF THE ATTORNEY GENERAL                                                      STATE OF FLORIDA                                  THE CAPITOL PL?01                                              TALLAHASSEE    FL      32399
    FLORIDA STATE TREASURY                                                                      UNCLAIMED PROPERTY DIVISION                       200 E GAINES ST                                                TALLAHASSEE    FL      32399-0343
    GARY D. BASS                                              C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
                                                              MICHAEL SHERMAN, SENIOR VICE
    GENESIS REHABILITATION SVCS                               PRESIDENT, GENERAL COUNSEL        LOCKBOX# 821322                                   RT. 38 & EAST GATE DRIVE                                       MOORESTOWN     NJ      08057
    GEORGIA DEPARTMENT OF REVENUE                             PO BOX 740321                                                                                                                                      ATLANTA        GA      30374-0321
    GEORGIA DEPT OF COMMUNITY HEALTH                                                            2 PEACHTREE STREET, NW                                                                                           ATLANTA        GA      30303
    GEORGIA DEPT OF REVENUE                                                                     UNCLAIMED PROPERTY PROGRAM                        4125 WELCOME ALL RD STE 701                                    ATLANTA        GA      30349-1824
    GEORGIA OFFICE OF THE ATTORNEY GENERAL                                                      40 CAPITOL SQ SW                                                                                                 ATLANTA        GA      30334
    HANMI BANK                                                                                  3660 W. WILSHIRE BLVD., #PH-A                                                                                    LOS ANGELES    CA      90010
    HEALTHCARE SERVICES GROUP                                 JASON BUNDICK, ESQ.               3220 TILMAN DRIVE SUITE #300                                                                                     BENSALEM       PA      19020
    HEALTHY LOUISIANA                                                                           PO BOX 1097                                                                                                      ATLANTA        GA      30301-9913
    INTERNAL REVENUE SERVICE                                                                    P.O. BOX 7346                                                                                                    PHILADELPHIA   PA      19101-7346
    INTERNAL REVENUE SERVICE (IRS)                                                              1111 CONSTITUTION AVENUE NORTHWEST                                                                               WASHINGTON     DC      20224
    JAMES EDWARD FOSTER                                       C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    KENTUCKY CABINET FOR HEALTH AND FAMILY SERVICES                                             275 E MAIN ST                                                                                                    FRANKFORT      KY      40621
    KENTUCKY DEPARTMENT OF REVENUE                                                              501 HIGH STREET                                                                                                  FRANKFORT      KY      40601
    KENTUCKY OFFICE OF THE ATTORNEY GENERAL                                                     CAPITOL BUILDING                                  700 CAPITOL AVE STE 118                                        FRANKFORT      KY      40601
    KENTUCKY STATE TREASURER                                                                    UNCLAIMED PROPERTY DIVISION                       1050 US HIGHWAY 127 SOUTH, STE 100                             FRANKFORT      KY      40601
    KEY BANK NATIONAL ASSOCIATION                                                               8115 PRESTON ROAD, SUITE 800                                                                                     DALLAS         TX      75225
                                                              ATTN: ASSET MANAGEMENT - LA VIE
    LA VIE CARE CENTERS, LLC                                  PORTFOLIO                         3500 LENOX RD, SUITE 510                                                                                         ATLANTA        GA      30326
    LA VIE CARE CENTERS, LLC                                  ATTN: COMPLIANCE                  3500 LENOX RD, SUITE 510                                                                                         ATLANTA        GA      30326
    LOUISIANA DEPARTMENT OF REVENUE                                                             617 NORTH THIRD STREET                                                                                           BATON ROUGE    LA      70802
    LOUISIANA DEPT OF THE TREASURY                                                              UNCLAIMED PROPERTY DIVISION                       P.O. BOX 91010                                                 BATON ROUGE    LA      70821-9010
    LOUISIANA OFFICE OF THE ATTORNEY GENERAL                                                    1885 N. THIRD ST                                                                                                 BATON ROUGE    LA      70802
    MARY HOLT BY AND THROUGH TERESA MARGRAF, AS PERSONAL
    REPRSENTATIVE OF THE ESTATE                               C/O DISTASIO LAW FIRM             ATTN: SCOTT DISTASIO, ESQ.                        1112 CHANNELSIDE DRIVE STE 5                                   TAMPA          FL      33602
    MARY JEWELL FOR WILLIAM JEWELL, DECEASED                  C/O WILKES & MCHUGH - TAMPA       ONE NORTH DALE MABRY HWY                          STE 800                                                        TAMPA          FL      33609
    MARYLAND DEPT OF HEALTH AND MENTAL HYGIENE                                                  201 W PRESTON ST                                                                                                 BALTIMORE      MD      21201
    MARYLAND OFFICE OF THE ATTORNEY GENERAL                                                     200 ST. PAUL PL                                                                                                  BALTIMORE      MD      21202
    MEDLINE INDUSTRIES INC                                    ATTN: JIMMY ABRAMS, COO           500 ROSS ST                                       ROOM 154-0460                        ATTN 382075               PITTSBURGH     PA      15262
    MICROSOFT CORPORATION                                     ATTN: DEV STAHLKOPF               1950 N STEMMONS FWY                               STE 5010                                                       DALLAS         TX      75207
    MIDCAP FUNDING IV TRUST, AS AGENT                                                           7255 WOODMONT AVENUE, SUITE 200                                                                                  BETHESDA       MD      20814
    MIDCAP FUNDING IV, LLC, AS ADMINISTRATIVE AGENT                                             7255 WOODMONT AVENUE, SUITE 200                                                                                  BETHESDA       MD      20814
    MINNESOTA DEPARTMENT OF REVENUE                           MINNESOTA REVENUE                 600 N. ROBERT ST.                                                                                                ST. PAUL       MN      55146
    MINNESOTA DEPT OF COMMERCE                                                                  UNCLAIMED PROPERTY DIVISION                       MAIN OFFICE, GOLDEN RULE BLDG        85 7TH PLACE E, STE 280   ST. PAUL       MN      55101
    MINNESOTA HEALTH CARE ADMINISTRATION                                                        PO BOX 64983                                                                                                     ST PAUL        MN      55164-0983
    MINNESOTA OFFICE OF THE ATTORNEY GENERAL                                                    445 MINNESOTA ST                                  SUITE 1400                                                     ST. PAUL       MN      55101
    MISSISSIPPI DEPARTMENT OF REVENUE                                                           500 CLINTON CENTER DRIVE                                                                                         CLINTON        MS      390056
    MISSISSIPPI DIVISION OF MEDICAID                                                            550 HIGH ST SUITE 1000                                                                                           JACKSON        MS      39201


In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                                                                                                                              Page 2 of 4
                                                                        Case 21-10461-JTD                           Doc 65               Filed 03/16/21                 Page 5 of 10
                                                                                                                               Exhibit A
                                                                                                                         Served via First-Class Mail




                               Name                                         Attention                                Address 1                                       Address 2                  Address 3                City      State       Zip    Country
    MISSISSIPPI OFFICE OF THE ATTORNEY GENERAL                                                   WALTER SILLERS BUILDING                               550 HIGH ST STE 1200                                      JACKSON           MS      39201
    MODCOMP INC                                               ALEXANDER R LUPINETTI              CSPI TECHNOLOGY SOLUTIONS                             1182 EAST NEWPORT CENTER DRIVE                            DEERFIELD BEACH   FL      33442
    NFS LEASING, INC.                                                                            900 CUMMINGS CENTER                                   SUITE 226-U                                               BEVERLY           MA      01915
    NORTH CAROLINA ATTORNEY GENERAL'S OFFICE                                                     114 W EDENTON ST                                                                                                RALEIGH           NC      27603
    NORTH CAROLINA DEPARTMENT OF REVENUE                                                         POST OFFICE BOX 25000                                                                                           RALEIGH           NC      27640-0640
    NORTH CAROLINA MEDICAID                                                                      2501 MAIL SERVICE CENTER                                                                                        RALEIGH           NC      27699-2501
    NORTH CAROLINA STATE TREASURER                                                               UNCLAIMED PROPERTY DIVISION                           3200 ATLANTIC AVE                                         RALEIGH           NC      27604
    OFFICE BUSINESS SOLUTIONS LLC AND/OR ASSIGNEE                                                920 WEST 47TH STREET                                                                                            KANSAS CITY       MO      64112
    OFFICE OF THE ATTORNEY GENERAL OF THE DISTRICT OF
    COLUMBIA                                                                                     441 4TH ST NW                                         SUITE 1100                                                WASHINGTON        DC      20001
    OFFICE OF THE MS. STATE TREASURER                                                            UNCLAIMED PROPERTY DIVISION                           501 NORTH W ST, STE 1101                                  JACKSON           MS      39201
                                                              ATTN: LINDA J. CASEY,ESQ. TRIAL
    OFFICE OF THE U.S. TRUSTEE                                ATTORNEY US DOJ                    844 KING STREET SUITE 2207                            LOCKBOX 35                                                WILMINGTON        DE      19801
    OHIO ATTORNEY GENERAL'S OFFICE                                                               STATE OFFICE TOWER                                    30 E BROAD ST 14TH FL                                     COLUMBUS          OH      43215
    OHIO DEPARTMENT OF TAXATION                                                                  P.O. BOX 27                                                                                                     COLUMBUS          OH      43216-0027
    OHIO DEPT OF COMMERCE                                     DIVISION OF UNCLAIMED FUNDS        77 SOUTH HIGH ST, 20TH FL                                                                                       COLUMBUS          OH      43215-6108
    OHIO DEPT OF MEDICAID                                                                        50 W TOWN ST STE 400                                                                                            COLUMBUS          OH      43215
    OMEGA HEALTHCARE INVESTORS, INC.                          ATTN.: DANIEL J. BOOTH             303 INTERNATIONAL CIRCLE, SUITE 200                                                                             HUNT VALLEY       MD      21030
                                                              ATTN: PAUL BRODNICKI II, GENERAL
    OMNICARE INC                                              COUNSEL                            DEPT# 781668                                          PO BOX 78000                                              DETROIT           MI      48278-1668
    ORANGE COUNTY TAX COLLECTOR                                                                  P.O. BOX 545100                                                                                                 ORLANDO           FL      32854
    PENNSYLVANIA DEPARTMENT OF REVENUE                                                           PO BOX 280905                                                                                                   HARRISBURG        PA      17128-0905
                                                              OFFICE OF MEDICAL ASSISTANCE
    PENNSYLVANIA DEPT OF HUMAN SERVICES                       SALLY KOZAK                        P.O. BOX 2675                                                                                                   HARRISBURG        PA      17050
    PENNSYLVANIA OFFICE OF THE ATTORNEY GENERAL                                                  STRAWBERRY SQUARE 16TH FL                                                                                       HARRISBURG        PA      17120
    PENNSYLVANIA STATE TREASURY                                                                  UNCLAIMED PROPERTY DIVISION                           4TH FL, RIVERFRONT OFFICE CTR     1101 SOUTH FRONT ST     HARRISBURG        PA      17104-2516
    PEOPLES UNITED BANK                                                                          ONE POST OFFICE SQUARE                                SUITE 3710                                                BOSTON            MA      02109
                                                              SUSAN N. GOODMAN, PATIENT CARE
    PIVOT HEALTH LAW, LLC                                     OMBUDSMAN                          P.O. BOX 69734                                                                                                  ORO VALLEY        AZ      85737
    PNC EQUIPMENT FINANCE, LLC                                                                   655 BUSINESS CENTER DRIVE, SUITE 250                                                                            HORSHAM           PA      19044
    RICHARD JOHN BROWN                                        C/O WILKES & MCHUGH - TAMPA        ONE NORTH DALE MABRY HWY                              STE 800                                                   TAMPA             FL      33609
    ROBERT A. LEE BY AND THROUGH ROBERT E. LEE, ATTORNEY IN
    FACT                                                      C/O WILKES & MCHUGH - TAMPA        ONE NORTH DALE MABRY HWY                              STE 800                                                   TAMPA             FL      33609
    RUTH ANN DUGAN BY AND THROUGH ROSEMARIE CASEMAN,
    ATTORNEY-IN-FACT                                          C/O WILKES & MCHUGH - TAMPA        ONE NORTH DALE MABRY HWY                              STE 800                                                   TAMPA             FL      33609
    SANDRA MASTERS                                            C/O WILKES & MCHUGH - TAMPA        ONE NORTH DALE MABRY HWY                              STE 800                                                   TAMPA             FL      33609
                                                              DIVISION OF CORPORATIONS -
    SECRETARY OF STATE                                        FRANCHISE TAX                      P.O. BOX 898                                                                                                    DOVER             DE      19903
    SECURITIES & EXCHANGE COMMISSION                                                             100 F STREET, NE                                                                                                WASHINGTON        DC      20549
                                                              ATTN: ANDREW CALAMARI, REGIONAL
    SECURITIES AND EXCHANGE COMMISSION                        DIRECTOR                           NEW YORK REGIONAL OFFICE                              200 VESEY STREET, SUITE 400       BROOKFIELD PLACE        NEW YORK          NY      10281-1022

    SHARON MILLER AS ADMIN OF ESTATE OF SUTTERPHINE MILLER    C/O WILLIAMS, NEWMAN, WILLIAMS     ATTN: R. PAUL WILLIAMS, III, ESQ.                     P.O. BOX 23785                                            JACKSON           MS      39225
    SOUTH CAROLINA DEPARTMENT OF REVENUE                                                         PO BOX 125                                                                                                      COLUMBIA          SC      29214-0400
    SOUTH CAROLINA HEALTHY CONNECTIONS MEDICAID                                                  P. O. BOX 8206                                                                                                  COLUMBIA          SC      29202-8206
    SOUTH CAROLINA OFFICE OF THE ATTORNEY GENERAL                                                REMBERT C. DENNIS BLDG                                1000 ASSEMBLY ST RM 519                                   COLUMBIA          SC      29201
                                                                                                                                                                                         1200 SENATE ST, ROOM
    SOUTH CAROLINA STATE TREASURY                                                                UNCLAIMED PROPERTY PROGRAM                            WADE HAMPTON BLDG                 214                     COLUMBIA          SC      29201
    STATE OF DELAWARE                                         DIVISION OF CORPORATIONS           PO BOX 898                                                                                                      DOVER             DE      19903
    STATE OF DELAWARE DIVISION OF REVENUE                     820 N. FRENCH STREET                                                                                                                               WILMINGTON        DE      19801
    STATE OF FLORIDA DEPARTMENT OF REVENUE                                                       50 WEST TENNESSEE STREET                                                                                        TALLAHASSEE       FL      32399
    STATE OF GEORGIA DEPARTMENT OF REVENUE                                                       1800 CENTURY BOULEVARD, NE                                                                                      ATLANTA           GA      30345
                                                                                                                                                                                        502 DEADERICK ST, 15TH
    STATE OF TENNESSEE                                                                           UNCLAIMED PROPERTY DIVISION                           ANDREW JACKSON STATE OFFICE BLDG FL                       NASHVILLE         TN      37243-0203
    SUSAN N. GOODMAN                                          c/o PIVOT HEALTH LAW, LLC          P.O. BOX 69734                                                                                                  ORO VALLEY        AZ      85737
    TAYLOR COUNTY                                             TAYLOR COUNTY TAX COLLECTOR        PO BOX 30                                                                                                       PERRY             FL      32348
    TENNESSEE DEPARTMENT OF REVENUE                                                              500 DEADERICK STREET                                                                                            NASHVILLE         TN      37242
    TENNESSEE DIVISION OF TENNCARE                                                               310 GREAT CIRCLE RD                                                                                             NASHVILLE         TN      37243
    TENNESSEE OFFICE OF THE ATTORNEY GENERAL                                                     301 6TH AVE N                                                                                                   NASHVILLE         TN      37243
    TREASURER CITY OF ROANOKE                                                                    P.O. BOX 1451                                                                                                   ROANOKE           VA      24007-1451
                                                              ATTN: TOM MCCAFFERY, GENERAL
    TRIDENT                                                   COUNSEL                            6400 PINECREST DR., SUITE 100                                                                                   PLANO             TX      75024
    TRIDENT HOLDING COMPANY, LLC                              C/O TOGUT, SEGAL & SEGAL LLP       ATTN: FRANK A. OSWALD, ESQ. & MINTA ESTER, ESQ.       ONE PENN PLAZA                    SUITE 3335              NEW YORK          NY      10119
    U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES                                                   200 INDEPENDENCE AVENUE, S.W.                                                                                   WASHINGTON        DC      20201
    U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT                                             451 7TH STREET S.W.                                                                                             WASHINGTON        DC      20410
    U.S. DEPARTMENT OF JUSTICE                                CIVIL DIVISION                     ALASTAIR GESMUNDO & MINIARD CULPEPPER JR              PO BOX 875                        BEN FRANKLIN STATION    WASHINGTON        DC      20044
    UNITED STATES ATTORNEY FOR THE DISTRICT OF DELAWARE       US ATTORNEYS OFFICE                1313 N MARKET STREEET                                                                                           WILMINGTON        DE      19801
    US DEPT OF HOUSING AND URBAN DEVELOPMENT OFC OF
    RESIDENTIAL CARE                                                                             451 SEVENTH ST., S.W.                                                                                           WASHINGTON        DC      20410
    VIRGINIA DEPARTMENT OF TAXATION                                                              PO BOX 1500                                                                                                     RICHMOND          VA      23218-1500
    VIRGINIA DEPT OF MEDICAL ASSISTANCE                       ATTN DIRECTORS OFFICE              600 EAST BROAD ST                                                                                               RICHMOND          VA      23219


In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                                                                                                                                 Page 3 of 4
                                                                        Case 21-10461-JTD                     Doc 65               Filed 03/16/21                Page 6 of 10
                                                                                                                         Exhibit A
                                                                                                                   Served via First-Class Mail




                                 Name                                       Attention                               Address 1                                Address 2              Address 3              City   State       Zip   Country
    VIRGINIA DEPT OF THE TREASURY                                                              UNCLAIMED PROPERTY DIVISION                       JAMES MONROE BLDG, 3RD FL   101 NORTH 14TH ST      RICHMOND      VA      23219
    VIRGINIA OFFICE OF THE ATTORNEY GENERAL                                                    202 N. NINTH ST.                                                                                     RICHMOND      VA      23219
    WEST VIRGINIA DEPT OF HEALTH & HUJMAN RESOURCES            OFFICE OF THE SECRETARY         1 DAVIS SQUARE SUITE 100 EAST                                                                        CHARLESTON    WV      25301
    WEST VIRGINIA OFFICE OF THE ATTORNEY GENERAL                                               STATE CAPITOL, 1900 KANAWHA BLVD E                BUILDING 1 RM E-26                                 CHARLESTON    WV      25305
    WEST VIRGINIA STATE TAX DEPARTMENT                         THE REVENUE CENTER              1001 LEE ST. E.                                                                                      CHARLESTON    WV      25301
    WEST VIRGINIA TREASURER'S OFFICE                                                           UNCLAIMED PROPERTY DIVISION                       STATE CAPITOL, ROOM E-145   1900 KANAWHA BLVD, E   CHARLESTON    WV      25305
    WILLIAM C. AKERS, JR. INDIVIDUALLY & AS ADMINISTRATOR OF   C/O MARKS, BALETTE, GIESSEL &
    ESTATE OF ELEWEASE AKERS                                   YOUNG, PLLC                     ATTN: JACQUES BALETTE, ESQ.                       7521 WESTVIEW                                      HOUSTON       TX      77055




In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                                                                                                             Page 4 of 4
Case 21-10461-JTD   Doc 65   Filed 03/16/21   Page 7 of 10




                    Exhibit B
                                             Case 21-10461-JTD      Doc 65         Filed 03/16/21    Page 8 of 10
                                                                          Exhibit B
                                                                    Served via Electronic Mail


                             Name                                                 Attention                                       Email
 AIQ FINANCIAL, LLC                                                                                            INFO@AIQ.COM
 ALABAMA STATE TREASURY                                UNCLAIMED PROPERTY DIVISION                             UNCLAIMED@TREASURY.ALABAMA.GOV
                                                                                                               BOPPENHEIMER@KHHTE.COM
                                                                                                               DHO@KELLOGGHANSEN.COM
                                                                                                               SSTRIKIS@KELLOGGHANSEN.COM
 ANGELA RUCKH, AS RELATOR FOR THE UNITED STATES OF                                                             JWEBSTER@KELLOGGHANSEN.COM
 AMERICA                                               C/O KELLOGG HANSEN TODD FIEGL & FREDERICK, PLLC         JHALL@KELLOGGHANSEN.COM
 ARKANSAS AUDITOR OF STATE                                                                                     INFO@AUDITOR.AR.GOV
 ASCENTIUM CAPITAL LLC                                                                                         SERVICE@ASCENTIUMCAPITAL.COM
 BERTHA OWSLEY, AS EXECUTRIX OF THE ESTATE OF MANIS
 OWSLEY                                                C/O MORGAN & MORGAN                                     TFORSYTHE@FORTHEPEOPLE.COM
                                                                                                               ALLAN@PARVEYFRANKEL.COM
 BRYAN FIKE AS PR OF THE ESTATE OF ROBERT FIKE         ATTN: ALLAN PARVEY, ESQ. & CARLOS CAVENAGO, III, ESQ.   CARLOS@PARVEYFRANKEL.COM
 CALIFORNIA DEPARTMENT OF TAX AND FEE ADMINISTRATION                                                           STATEINFO@STATE.CA.GOV
 CIT FINANCE LLC                                                                                               CONTACT@CIT.COM
 CLAY COUNTY TAX COLLECTOR                                                                                     DHUTCHINGS@CLAYCOUNTYTAX.COM
 CMS - REGION III - DELAWARE                           C/O LEGAL DEPT                                          ROPHIORA@CMS.HHS.GOV
 CMS - REGION III - MARYLAND                           C/O LEGAL DEPT                                          ROPHIORA@CMS.HHS.GOV
 CMS - REGION III - PENNSYLVANIA                       C/O LEGAL DEPT                                          ROPHIORA@CMS.HHS.GOV
 CMS - REGION III - VIRGINIA                           C/O LEGAL DEPT                                          ROPHIORA@CMS.HHS.GOV
 CMS - REGION III - WEST VIRGINIA                      C/O LEGAL DEPT                                          ROPHIORA@CMS.HHS.GOV
 CMS - REGION IV - ALABAMA                             C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - FLORIDA                             C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - GEORGIA                             C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - KENTUCKY                            C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - MISSISSIPPI                         C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - NORTH CAROLINA                      C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - SOUTH CAROLINA                      C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IV - TENNESSEE                           C/O LEGAL DEPT                                          ROATLORA@CMS.HHS.GOV
 CMS - REGION IX - CALIFORNIA                          C/O LEGAL DEPT                                          ROSFOORA@CMS.HHS.GOV
 CMS - REGION V - MINNESOTA                            C/O LEGAL DEPT                                          ROCHIORA@CMS.HHS.GOV
 CMS - REGION V - OHIO                                 C/O LEGAL DEPT                                          ROCHIORA@CMS.HHS.GOV
 CMS - REGION VI - ARKANSAS                            C/O LEGAL DEPT                                          RODALORA@CMS.HHS.GOV
 CMS - REGION VI - LOUISIANA                           C/O LEGAL DEPT                                          RODALORA@CMS.HHS.GOV
 CMS - WASHINGTON DC OFFICE                            C/O LEGAL DEPT                                          ROPHIORA@CMS.HHS.GOV
 COMPTROLLER OF MARYLAND                                                                                       UNCLAIM@MARYLANDTAXES.GOV
 CPSTN OPERATIONS, LLC                                 C/O SKADDEN ARPS SLATE MEAGHER & FLOM, LLP              CARL.TULLSON@SKADDEN.COM
                                                                                                               JAMES.MAZZA@SKADDEN.COM
 CPSTN OPERATIONS, LLC                                 C/O SKADDEN ARPS SLATE MEAGHER & FLOM, LLP              ROBERT.FITZGERALD@SKADDEN.COM
 CT CORPORATION SYSTEM, AS REPRESENTATIVE              ATTN: SPRS                                              INFO@WOLTERSKLUWER.COM
 DC HEALTH                                                                                                     DOH@DC.GOV
                                                                                                               NFO.US@DLLGROUP.COM
 DE LAGE LANDEN FINANCIAL SERVICES, INC.                                                                       CONTACTUS@DLLGROUP.COM
 DEKALB COUNTY TAX COMMISSIONER                                                                                PROPTAX@DEKALBCOUNTYGA.GOV
 DELAWARE DEPARTMENT OF FINANCE                        OFFICE OF UNCLAIMED PROPERTY                            ESCHEAT.CLAIMQUESTIONS@DELAWARE.GOV
 DERWENT & ASSOCIATES, PLLC                            ATTN: MARK E. DERWENT                                   MD@DERWENT.US
 DISTRICT OF COLUMBIA                                                                                          DCUNCLAIMED.PROPERTY@DC.GOV

In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                              Page 1 of 3
                                             Case 21-10461-JTD           Doc 65         Filed 03/16/21   Page 9 of 10
                                                                                Exhibit B
                                                                         Served via Electronic Mail


                             Name                                                      Attention                                      Email
 DISTRICT OF COLUMBIA OFFICE OF TAX AND REVENUE                                                                   E-SERVICES.OTR@DC.GOV
 DOROTHY FLEMING BY AND THROUGH CYNTHIA MYERS, ATTORNEY-                                                          CONTACT@YOURCASEMATTERS.COM
 IN-FACT                                                    C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
 ESTATE OF ANNIE RUTH HURLEY BY AND THROUGH THE PR,
 BARBARA HURLEY                                             C/O FARAH & FARAH                                     LHUTTMAN@FARAHANDFARAH.COM
 ESTATE OF AUDREY G. PARKER BY AND THROUGH GARY PARKER,                                                           CONTACT@YOURCASEMATTERS.COM
 PERSONAL REPRESENTATVE                                     C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
 ESTATE OF BEDIE FINLEY BY AND THROUGH ANN PATE PERSONAL                                                          CONTACT@YOURCASEMATTERS.COM
 REPRESENTATIVE                                             C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
                                                                                                                  CONTACT@YOURCASEMATTERS.COM
 ESTATE OF DOROTHY MENDOLA                                  C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM

 ESTATE OF FRANCES PAULINE HARPER BY JUDY ANN SILENCE, PR   C/O MCHUGH FULLER LAW GROUP                           LANCE@MRWLAWGROUP.COM
 ESTATE OF GEORGIA ROSELEE WREN BY AND THROUGH FAYERAN                                                            CONTACT@YOURCASEMATTERS.COM
 L. NORMAN, PERSONAL REPRESENTATIVE                         C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
                                                                                                                  INTAKETEAM@MRWLAWGROUP.COM
 ESTATE OF PORTER WILEY SR. BY AND THROUGH LILLIE WILEY,                                                          CONTACT@YOURCASEMATTERS.COM
 PERSONAL REPRESENTATIVE                                    C/O MENDES, REINS & WILANDER + WILKES & MCHUGH        RDUTY@YOURCASEMATTERS.COM
 ESTATE OF SHEILA BALDREE BY AND THROUGH DOUGLAS STALLEY,                                                         CONTACT@YOURCASEMATTERS.COM
 PR                                                         C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
 ESTATE OF WAVER NASH BY AND THROUGH SADIE JANE BELLEMY,                                                          CONTACT@YOURCASEMATTERS.COM
 PR                                                         C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
 FC ENCORE GREEN COVE SPRINGS, LLC & FC ENCORE PERRY, LLC   C/O FERGUSON BRASWELL FRASER KUBASTA P.C.             LAIKEN@FBFK.LAW
 FC ENCORE GREEN COVE SPRINGS, LLC & FC ENCORE PERRY, LLC   C/O SAUL EWING ARNSTEIN & LEHR LLP                    JOHN.DEMMY@SAUL.COM
 FINANCIAL PACIFIC LEASING INC.                                                                                   FINPAC@FINPAC.COM
 FLORIDA STATE TREASURY                                                                                           FLORIDAUNCLAIMEDPROPERTY@MYFLORIDACFO.COM
                                                                                                                  CONTACT@YOURCASEMATTERS.COM
 GARY D. BASS                                               C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
                                                            MICHAEL SHERMAN, SENIOR VICE PRESIDENT, GENERAL       SOLUTIONSBYGRS@GENESISHCC.COM
 GENESIS REHABILITATION SVCS                                COUNSEL                                               INFO@GENESISHCC.COM
 HEALTHCARE SERVICES GROUP                                  JASON BUNDICK, ESQ.                                   INFO@HCSGCORP.COM
 HEALTHCARE SERVICES GROUP, INC.                            C/O STEVENS & LEE, P.C.                               RL@STEVENSLEE.COM
 HEALTHCARE SERVICES GROUP, INC.                            C/O STEVENS & LEE, P.C.                               DWG@STEVENSLEE.COM
                                                                                                                  CONTACT@YOURCASEMATTERS.COM
 JAMES EDWARD FOSTER                                        C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
 KENTUCKY CABINET FOR HEALTH AND FAMILY SERVICES                                                                  CHFS.LISTENS@KY.GOV
 KENTUCKY STATE TREASURER                                                                                         UNCLAIMED.PROPERTY@KY.GOV
 KEY BANK NATIONAL ASSOCIATION                                                                                    INVESTOR_RELATIONS@KEYBANK.COM
 MARY HOLT BY AND THROUGH TERESA MARGRAF, AS PERSONAL
 REPRSENTATIVE OF THE ESTATE                                C/O DISTASIO LAW FIRM                                 INFO@DISTASIOFIRM.COM
                                                                                                                  CONTACT@YOURCASEMATTERS.COM
 MARY JEWELL FOR WILLIAM JEWELL, DECEASED                   C/O WILKES & MCHUGH - TAMPA                           RDUTY@YOURCASEMATTERS.COM
 MEDLINE INDUSTRIES INC                                     ATTN: JIMMY ABRAMS, COO                               FINANCE@MEDLINE.COM
 MICROSOFT CORPORATION                                      ATTN: DEV STAHLKOPF                                   DEV.STAHLKOPF@MICROSOFT.COM
 MINNESOTA DEPT OF COMMERCE                                                                                       HOLDER.UNCLAIMED@STATE.MN.US
 MINNESOTA HEALTH CARE ADMINISTRATION                                                                             DHMH.HEALTHMD@MARYLAND.GOV
 MODCOMP INC                                                ALEXANDER R LUPINETTI                                 HELLO@CSPI.COM

In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                              Page 2 of 3
                                               Case 21-10461-JTD             Doc 65        Filed 03/16/21   Page 10 of 10
                                                                                   Exhibit B
                                                                             Served via Electronic Mail


                            Name                                                           Attention                                     Email
 NFS LEASING, INC.                                                                                                   INFO@NFSLEASING.COM
 OFFICE BUSINESS SOLUTIONS LLC AND/OR ASSIGNEE                                                                       BRANDON@OFFICESOLUTIONS.COM
 OFFICE OF THE U.S. TRUSTEE                                 ATTN: LINDA J. CASEY,ESQ. TRIAL ATTORNEY US DOJ          LINDA.CASEY@USDOJ.GOV
 OHIO DEPT OF COMMERCE                                      DIVISION OF UNCLAIMED FUNDS                              UNFDCLAIMS@COM.STATE.OH.US
 OMNICARE INC                                               ATTN: PAUL BRODNICKI II, GENERAL COUNSEL                 PAUL.BRODNICKI@OMNICARE.COM
 PEOPLES UNITED BANK                                                                                                 PAMELA.DUMAS@PEOPLES.COM
                                                                                                                     SGOODMAN@PIVOTHEALTHAZ.COM
 PIVOT HEALTH LAW, LLC                                      SUSAN N. GOODMAN - PATIENT CARE OMBUDSMAN                PIVOTHEALTHAZ@GMAIL.COM
 PNC EQUIPMENT FINANCE, LLC                                                                                          INVESTOR.RELATIONS@PNC.COM
                                                                                                                     CONTACT@YOURCASEMATTERS.COM
 RICHARD JOHN BROWN                                         C/O WILKES & MCHUGH - TAMPA                              RDUTY@YOURCASEMATTERS.COM
 ROBERT A. LEE BY AND THROUGH ROBERT E. LEE, ATTORNEY IN                                                             CONTACT@YOURCASEMATTERS.COM
 FACT                                                       C/O WILKES & MCHUGH - TAMPA                              RDUTY@YOURCASEMATTERS.COM
 RUTH ANN DUGAN BY AND THROUGH ROSEMARIE CASEMAN,                                                                    CONTACT@YOURCASEMATTERS.COM
 ATTORNEY-IN-FACT                                           C/O WILKES & MCHUGH - TAMPA                              RDUTY@YOURCASEMATTERS.COM
                                                                                                                     CONTACT@YOURCASEMATTERS.COM
 SANDRA MASTERS                                             C/O WILKES & MCHUGH - TAMPA                              RDUTY@YOURCASEMATTERS.COM
 SECURITIES AND EXCHANGE COMMISSION                         ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR                 NYROBANKRUPTCY@SEC.GOV
 SHARON MILLER AS ADMIN OF ESTATE OF SUTTERPHINE MILLER     C/O WILLIAMS, NEWMAN, WILLIAMS                           PAUL@WNWLEGAL.COM
 SOUTH CAROLINA STATE TREASURY                                                                                       UNCLAIMEDPROPERTY@STATE.SD.US
 STATE OF FLORIDA DEPARTMENT OF REVENUE                                                                              EMAILDOR@FLORIDAREVENUE.COM
 STATE OF TENNESSEE                                                                                                  UCP.INFORMATION@TN.GOV
 TAYLOR COUNTY                                              TAYLOR COUNTY TAX COLLECTOR                              WEBMASTER@TAYLORCOUNTYGOV.COM
 TENNESSEE DIVISION OF TENNCARE                                                                                      TENN.CARE@TN.GOV
 TRIDENT                                                    ATTN: TOM MCCAFFERY, GENERAL COUNSEL                     GLENN.CHRISTENSON@TRIDENTUSAHEALTH.COM
                                                                                                                     FRANKOSWALD@TEAMTOGUT.COM
 TRIDENT HOLDING COMPANY, LLC                               C/O TOGUT, SEGAL & SEGAL LLP                             MNESTER@TEAMTOGUT.COM
 U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES                                                                          MEDIA@HHS.GOV
                                                                                                                     ALASTAIR.M.GESMUNDO@USDOJ.GOV
 U.S. DEPARTMENT OF JUSTICE                                 CIVIL DIVISION                                           MINIARD.CULPEPPER@USDOJ.GOV
                                                                                                                     KARCHIBALD@VARNOW.COM
 VAR TECHNOLOGY FINANCE                                                                                              HWEAVER@VARNOW.COM
 VIRGINIA DEPT OF MEDICAL ASSISTANCE                        ATTN DIRECTORS OFFICE                                    DMASINFO@DMAS.VIRGINIA.GOV
 WEST VIRGINIA DEPT OF HEALTH & HUJMAN RESOURCES            OFFICE OF THE SECRETARY                                  DHHRSECRETARY@WV.GOV
 WEST VIRGINIA TREASURER'S OFFICE                                                                                    CHECKHOTLINE@WVSTO.GOV
 WILLIAM C. AKERS, JR. INDIVIDUALLY & AS ADMINISTRATOR OF
 ESTATE OF ELEWEASE AKERS                                   C/O MARKS, BALETTE, GIESSEL & YOUNG, PLLC                INFO@MARKSFIRM.COM




In re: CMC II, LLC, et al.
Case No. 21-10461 (JTD)                                                                                                                                 Page 3 of 3
